Order of the Supreme Court, Queens County, dated June 27, 1966, reversed, on the law and the facts, sentence vacated and action remitted to said court for further proceedings in accordance herewith. In the absence of a proper psychiatric report pursuant to section 2189-a of the Penal Law, the sentencing court was without power to impose the one day to life sentence {People v. Kearse, 28 A D 2d 910). A proper examination and report should be made before defendant is resentenced. A hearing, as indicated in People v. Bailey (21 N Y 2d 588) and People v. MeCraw (21 N Y 2d 588), shall also be accorded defendant. Beldock, P. J., Christ, Rabin, Benjamin and Munder, JJ., concur.